The Supreme Court adhering to their former decision; on writ of error,
The Court of Errors held, that although Westfall joined as a drawer in the bill as a surety only for the others who procured the bill to be discounted before acceptance for their own benefit; and the drawees, with knowledge of these facts, accepted and paid the bill without funds of any of the drawers in their hands, yet that they were entitled to recover the amount against all the drawers, in an action for money paid to their use.
Judgment of the Supreme Court reversed by 10 to 6.